Citation Nr: 9905233	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-34 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder as secondary to service connected residuals of a 
left wrist fracture with arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1944 to 
February 1946 and from April 1948 to March 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  

In July 1997, the RO denied the veteran's claim of 
entitlement to service connection for a bilateral knee 
disorder as secondary to service connected residuals of a 
left wrist fracture with arthritis.  The RO found that there 
was no evidence of record to support the claim.  


FINDING OF FACT

The claim of entitlement to service connection for a 
bilateral knee disorder as secondary to service connected 
residuals of a left wrist fracture with arthritis is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

CONCLUSION OF LAW

The claim of entitlement to service connection for a 
bilateral knee disorder as secondary to service connected 
residuals of a left wrist fracture with arthritis is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records shows that there were 
no complaints of, diagnosis of or treatment for any knee 
disorders during active duty.  The veteran was found to be 
without defects at the time of the discharge examinations 
conducted in April 1946 and March 1952.  

In November 1988, the RO granted service connection for 
residuals of a fracture of the left wrist.  

Of record are the results of a private X-ray examination of 
the right knee conducted in May 1996.  It was noted that 
there was a history of subacute trauma.  The findings were 
that there was no evidence of acute fracture, dislocation, or 
soft tissue abnormality.  Degenerative changes were noted to 
be moderate.  

A VA joints examination was conducted in June 1997.  The 
veteran reported that fifteen months prior to the 
examination, he was descending a staircase with his weight 
supported by his left hand when his left wrist gave out.  
This resulted in a twisting type fall which injured the 
veteran's knees.  The veteran complained of daily pain in his 
knees which increased with activity and at the end of the 
day.  The pertinent impression was bilateral pes anserinus 
bursitis.  It was noted that the veteran had been symptomatic 
for over one and one half years after the initial injury and 
had failed conservative management with anti-inflammatories 
alone.  

VA outpatient treatment records are associated with the 
claims file.  On a treatment record dated in June 1996, it 
was noted that the veteran had lost his balance 30 days prior 
to the treatment and "re-twisted" his bilateral knees and 
legs.  

An August 1996 treatment record included the notation that 
the veteran was injured in a motor vehicle accident several 
months prior to seeking treatment and was informed that he 
had partially ruptured his Achilles tendon on the left side.  
The injury was affecting his walking as well as his balance.  

The veteran also had complaints of mild right knee and hip 
pain.  X-rays of the right knee revealed significant 
osteoarthritis of the medial compartment with evidence of 
tri-compartmental osteoarthritis.  The pertinent assessments 
were left ankle consistent with partial rupture of the 
Achilles tendon and also mild osteoarthritic changes of the 
right knee with symptoms consistent with a pes bursitis as 
well as greater trochanteric bursitis.  

In July 1997, the veteran sought treatment for right greater 
than left knee pain which had been progressive over the last 
several years.  X-rays revealed osteoarthritic changes.  The 
impression was that the veteran had bilateral knee 
osteoarthritis and possible pes bursitis.  It was noted that 
the veteran had been given an intra-articular injection in 
the right knee that relieved a great majority of his pain.  

On a treatment record dated in September 1997, it was noted 
that the veteran had experienced right greater than left knee 
pain "for many years."  X-rays revealed osteoarthritic 
changes.  In December 1997, it was reported that the veteran 
was six weeks status post uncemented left total knee 
arthroplasty.  

On a treatment record dated in December 1997, it was noted 
that the veteran wanted the doctor to mention that 
approximately one to two months prior to the treatment, while 
working, the veteran's left wrist gave out.   The doctor 
opined that this was definitely possible as the arthritis 
"could cause a sudden onset of pain and a reflex release of 
the [veteran's] ability to grasp."  The examiner was unable 
to determine if the veteran injured his knees when his wrist 
gave way.  

The veteran was afforded a local RO hearing in March 1998.  
He testified that approximately two years prior to the 
hearing, while descending stairs in his house, his left wrist 
gave way which resulted in a twisting injury to his knees.  
His wrist had given way in the past.  The veteran's wife 
testified that she was watching the veteran go down some 
stairs when "all of a sudden he grabbed the railing with his 
right hand and as he did so he turned and then he stood there 
for a second or two and then he worked his way down the 
stairs."  When she asked the veteran what happened, he 
responded that he had hurt his knees.  

The veteran also reported that his wrist gave way.  The 
veteran testified that he sought private treatment 
approximately 30 days after the injury.  X-rays were taken 
which did not reveal any fracture.  It was suggested that the 
veteran seek treatment from an orthopedic doctor.  The 
veteran denied ever being involved in a motor vehicle 
accident.  He had not injured his knees or Achilles tendons 
prior to the incident which resulted in the current claim.  
He insisted that he would not have injured his knees if his 
left wrist had not given way.  When asked if he had received 
any opinions from doctors who had related his knee disorders 
to his left wrist, the veteran did not answer in a responsive 
manner.  

Private treatment records from B. B. S., M.D., were 
associated with the claims file in April 1998.  On a 
treatment record dated in May 1996, it was noted that the 
veteran had a recent rupture of his left Achilles tendon and 
osteoarthritis.  Decreasing the veteran's weight would 
benefit those problems.  On another treatment record dated 
later in May 1996, it was reported that the veteran was 
seeking treatment of his right knee which was hurt "a few 
weeks ago."  The impression from the examination was 
internal derangement of the right knee.  On a letter dated in 
March 1998, the doctor reported that he had referred the 
veteran to an orthopedic surgeon for evaluation of a very 
painful knee which had not responded to the usual 
conservative modalities.  The veteran was in a terrific 
amount of pain prior to the referral.  

Of record is a lay statement from A. T. dated in June 1998.  
The author reported that he was with the veteran when he 
injured his ankle.  The ankle injury occurred when the 
veteran attempted to run.  His left foot gave way and he fell 
to the ground.  The veteran was not in any kind of vehicle 
when the injury occurred.  

Criteria 

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection for a bilateral 
knee disorder on a secondary basis is not well grounded and 
must be denied.

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim, that 
is, that the claim is plausible.  In view of the evidence, 
the Board finds that the veteran has not met this initial 
burden and that as a result there is no further duty to 
assist in the development of the claim.   

The essential elements of a well-grounded claim are evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence depending on the circumstances), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).  The essential elements also apply to 
claims based on secondary service connection and aggravation.  
Nici v. Brown, 9 Vet. App. 494 (1996); Reiber v. Brown, 7 
Vet. App. 513, 516 (1995).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (1998).  Service connection 
may also be granted for any additional impairment of a 
nonservice-connected disability by a service-connected 
disability.  38 U.S.C.A. § 1131.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  When service connection is claimed on 
a secondary basis, there must be evidence of a service-
connected disability rather than disease or injury during 
service.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  

Also, there must be evidence which connects the disability at 
issue to the service-connected disability.  Further, the 
evidence of a connection must be competent.  An appellant's 
own conclusion, stated in support of his claim, that his 
present disability is secondary to his service-connected 
disability is not competent evidence as to the issue of 
medical causation.  See Grivois v. Brown, 6 Vet. App. 136 
(1994).  On the question of medical causation, a competent 
opinion of a medical professional is required.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board notes that the veteran is currently service-
connected for a left wrist disability.  The veteran has 
alleged that he injured both his knees as a result of his 
service-connected left wrist giving way.  The veteran has 
not, however, introduced any competent evidence linking the 
bilateral knee disorder to the service-connected left wrist 
disability.  The only evidence of record which links the 
bilateral knee disorder to the left wrist disability is the 
veteran's own testimony.  

The veteran has conceded, however, that he is a lay person.  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  The 
veteran cannot diagnose a bilateral knee disorder nor can he 
provide competent evidence as to the etiology of the 
disorder.  He is clearly making an assertion beyond his 
competence to do so.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

The Board notes when asked during his RO hearing if any 
doctor had linked the bilateral knee disorder to the service-
connected left wrist disability, the veteran did not answer 
in the affirmative.  

The Board further notes the opinion included in the December 
1997 outpatient treatment record noting there was a definite 
possibility that the veteran's wrist could give out on him 
suddenly.  



However, the doctor who provided that opinion did not and 
would not make a determination that following any such giving 
way of the wrist, the veteran injured his knees.  This 
opinion does not link a bilateral knee disorder to any 
claimed giving way of the veteran's service-connected left 
wrist.  

As there is no competent evidence of record linking a 
bilateral knee disorder to the veteran's service-connected 
left wrist disability, the Board finds the veteran's claim of 
entitlement to service connection for a bilateral knee 
disorder as secondary to service connected residuals of a 
left wrist fracture with arthritis to be not well-grounded.  

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the veteran has not been prejudiced 
by the decision.  This is because in assuming that the claim 
was well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a bilateral knee disorder as secondary to service connected 
residuals of a left wrist fracture with arthritis.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997);  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).



ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a bilateral knee 
disorder as secondary to service connected residuals of a 
left wrist fracture with arthritis, the appeal is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 8 -


